            Case 1:21-cv-03434-LMM Document 1 Filed 08/20/21 Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

RYAN WINDSOR, CWISS                *
HOLDINGS, LP, a Texas Limited
Partnership, AND ALCATRAZ          *
MEDIA, INC., a Delaware For-Profit
Corporation,                       *

       Plaintiffs,                     *

v.                                     *       CASE NO. ________________

CITY INFO EXPERTS, LLC, AND *
CHARLES THOMAS SCHMIDT,                        [Removed from Superior Court of
Individually,               *                  Fulton County, Georgia,
                                               Case No. 2021CV351475]
       Defendants.                     *

     DEFENDANT CITY INFO EXPERTS, LLC’S NOTICE OF REMOVAL

       COMES NOW Defendant City Info Experts, LLC (“City Info”) and shows

this Honorable Court as follows:

       1.      Plaintiffs Ryan Windsor (“Windsor”), CWISS Holdings, LP

(“CWISS”) and Alcatraz Media, Inc. (“Alcatraz Media”) filed a Complaint for

Damages and Equitable Relief against City Info and Charles Thomas Schmidt in the

Superior Court of Fulton County, State of Georgia, Civil Action No. 2021CV351475

and styled Ryan Windsor, CWISS Holdings, LP, a Texas Limited Partnership, and

Alcatraz Media, Inc., a Delaware For-Profit Corporation v. City Info Experts, LLC,

and Charles Thomas Schmidt, individually. (Complaint, Exhibit “A”, attached).


                                           1
           Case 1:21-cv-03434-LMM Document 1 Filed 08/20/21 Page 2 of 4




Defendant is attaching all documents contained in the Fulton County Court’s file.

(File, Exhibit “B”, attached).

      2.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332.

The claims brought in the Complaint include claims arising under the laws of the

United States, specifically the wire fraud and RICO statutes.            Additionally,

Defendant believes there is complete diversity of citizenship because Plaintiff Ryan

Windsor is the sole owner of Cwiss Holdings, LP, and, on information and belief, is

not a citizen of Texas. There is also more than $75,000 in controversy in this case.

Therefore, pursuant to 28 U.S.C. §§ 1441(a), 1446(b), and 1446(c), this matter may

be removed to this Court.

      3.      This Notice is filed timely filed pursuant to 28 U.S.C. § 1446(c).

      4.      Defendant Charles Thomas Schmidt (“Schmidt”) has consented to the

removal of this action to the United States District Court for the Northern District of

Georgia, Atlanta Division. (Consent, Exhibit “C”, attached).

      WHEREFORE, Defendant City Info Experts, LLC, prays that the entire action

referred to herein above be removed to and proceed in the United States District

Court for the Northern District of Georgia, Atlanta Division, that no further proceeds

be held in the case originally filed in the Superior Court of Fulton County, State of

Georgia.

      This the 20th day of August, 2021.


                                           2
        Case 1:21-cv-03434-LMM Document 1 Filed 08/20/21 Page 3 of 4




                                               Respectfully submitted,

                                               /s/ Joe L. Leak
                                               Joe L. Leak
                                               Georgia Bar No. 142952
                                               Leak, Douglas & Morano, PC
                                               17 20th Street North, Suite 200
                                               Birmingham, AL 35203
                                               205.977.7099
                                               jleak@leakdouglas.com

                                               /s/ M. Alan Holcomb
                                               M. Alan Holcomb
                                               Georgia Bar No. 879771
                                               Turnbull Holcomb, LLC
                                               3379 Peachtree Road, NW, Suite 740
                                               Atlanta, GA 30326
                                               404.793.2566
                                               alholcomb@turnbullfirm.com

                                               Attorneys for Defendants
                                               City Info Experts, LLC and
                                               Charles Thomas Schmidt

                     CERTIFICATE OF COMPLIANCE

      This is to certify that the foregoing pleading is typed in 14-Point, Times New

Roman font and is otherwise formatted in compliance with LR 5.1.

      This the 20th day of August, 2021.

                                               /s/ Joe L. Leak
                                               Joe L. Leak
                                               Georgia Bar No. 142952
                                               Leak, Douglas & Morano, PC
                                               17 20th Street North, Suite 200
                                               Birmingham, AL 35203
                                               205.977.7099
                                               jleak@leakdouglas.com

                                           3
        Case 1:21-cv-03434-LMM Document 1 Filed 08/20/21 Page 4 of 4




                         CERTIFICATE OF SERVICE

       I hereby certify that on August 20, 2021, I electronically filed Petition for
Removal using the CM/ECF system which will automatically send e-mail
notification of such filing to the following attorney(s) of record:


                            Samuel A. Mullman, Esq.
                              Kelly O. Wallace, Esq.
                            Wellborn & Wallace, LLC
                            1218 Menlo Drive, Suite E
                                Atlanta, GA 30318
                             pete@wellbornlaw.com
                             kelly@wellbornlaw.com
                             sam@wellbornlaw.com
                              Attorneys for Plaintiffs




                                             /s/ Joe L. Leak
                                             Joe L. Leak
                                             Georgia Bar No. 142952
                                             Leak, Douglas & Morano, PC
                                             17 20th Street North, Suite 200
                                             Birmingham, AL 35203
                                             205.977.7099
                                             jleak@leakdouglas.com




                                         4
